Title: Report on Memorial of Andrew Brown, 5 February 1791
From: Jefferson, Thomas
To: Congress


The Secretary of State, to whom was referred the memorial of Andrew Brown, Printer, of Philadelphia, has had the same under his consideration, and thereupon makes the following Report.
The Memorialist states, that he has in contemplation to publish a correct edition of the laws, treaties, and resolutions of the United States, and prays, that such measures may be adopted for giving a public authentication to his work as may ensure its reception throughout the United States.
The Secretary of State observes, that there exists, at present, but a single edition of the laws of the United States, to wit, the one printed by Childs and Swaine: that this edition is authentic, the proof-sheets thereof having been carefully collated by sworn clerks, with the original rolls, in his office, and rendered literally conformable therewith. That the first volume of this edition can now rarely be found, the copies originally printed, being mostly disposed of.
That it is desirable that copies of the laws should be so multiplied throughout the States, and in such cheap forms, as that every citizen of the United States, may be able to procure them. That it is important also, that such publications be rendered authentic, by a collation of the proof-sheets with the original rolls, by sworn clerks, when they are printed at the seat of government, or in its neighbourhood, and by a collation of the whole work, when printed at a distance, and a certified correction of it’s typographical errors annexed to each volume.
That this, however, if done at the public expence, would occasion an inconvenient augumentation of the number of clerks, as the act of collation requires the presence of three clerks, one to hold the roll, a second a printed copy already authenticated, and a third the proof-sheet.
That it would be more reasonable, that persons of confidence should be employed at the expence of the editor, to be named and sworn as clerks, for the special occasion.
That, in this way, he is of opinion, it will be advantageous to the public to permit, that the laws to be printed by the Memorialist, be collated with, and corrected by the original rolls, and that a certificate thereof, by the Secretary of State, be annexed to the edition.

Th: JeffersonSecretary of State


February 5th. 1791.

 